HENRIOD, Justice.
Appeal from a second degree burglary conviction by the court sitting without a jury. Reversed and remanded for a new trial.
One Hunt, Mary Jones, defendant Olsen, and one Nielson went to defendant’s home where they obtained a crowbar in the wee hours of the morning. Olsen and Nielson, in the latter’s car, were followed by Mary and Hunt in the latter’s car. They all drove to Hyrum, Utah, which had a drugstore. All four then boarded Hunt’s car and drove around Hyrum for a spell. Hunt parked about a block from the drugstore, where Olsen and Nielson disembarked with the crowbar and a zipper bag. They headed for the drug store. Later Mary heard a screeching sound. She and Hunt then drove around Hyrum and later returned, picking up Olsen and Nielson. Mary opened the door to let them in. Everyone went back to Nielson’s car, where they separated, Olsen and Nielson getting in the latter’s car. All four then rendezvoused at Mary’s apartment, zipper bag filled with narcotics, crowbar and all. Thereafter ensued a dope party, everyone participating, lasting for about a day and a half, when they parted, Hunt taking the crowbar and the narcotics to his home.
The above-mentioned facts, together with others that need not be recited, were testified to by Hunt and Mary who had turned State’s evidence in exchange for immunity.
While the break-in at the drug store was in progress, an independent witness jotted down Hunt’s license number and reported it to the sheriff. While Hunt was absent the sheriff sought him out at his home. When he returned home his parents told him the sheriff was looking for him. Hunt then turned the crowbar and the loot over to the sheriff.
It is difficult to find Hunt and Mary as anything but accomplices. Title 77-31-18, Utah Code Annotated 1953, requires corroboration of an accomplice’s testimony. In our opinion there was no corroboration in this case and we so hold.
The sheriff said there were two sets of shoe prints in the vicinity of the drug store, one set indicating that the shoes had pointed toes. It is significant that after the sheriff had so testified, Mary said Nielson had shoes with pointed toes. Lots of people wear shoes with pointed toes, including the author of this opinion and the trial judge in this case. The record is bare of any independent evidence tending to connect the defendant with the crime, and ir*130respective of what our own opinions might be'as to the facts, the statute is controlling, and we are constrained to believe that such statute has considerable reason and wisdom for its existence.
CROCKETT, C. J., and CALLISTER and TUCKETT, JJ., concur.